Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Upon his pleas of guilty to the charges of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c]), aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3]), and criminal mischief in the fourth degree (Penal Law § 145.00 [3]), defendant was sentenced to two concurrent terms of incarceration of one year and a consecutive term of six months, respectively. The District Attorney has conceded that Penal Law § 70.25 compels the conclusion that the imposition of a consecutive term was improper. Thus, we modify the judgment by providing that all sentences run concurrently (see, People v Taylor, 197 AD2d 858 [decided herewith]). (Appeal from Judgment of Ontario County Court, Harvey, J.—Felony Driving While Intoxicated.) Present—Denman, P. J., Green, Balio, Fallon and Boehm, JJ.